Exhibit 99.4 From: Bailey, Clarke Sent: Monday, December 01, 2008 2:46 PM To: Costabile, Tom Cc: hsib@aol.com; cobickell@gmail.com; pwg-pametriver@comcast.net Subject: RE: Highly Confidential: Follow Up Tom, Thank you for your email dated November 25, 2008.Unfortunately you failed to address several important questions from my email of November 20, 2008 and there are also several inaccuracies in your response. The most important question that I asked was whether you could perform your duties and do so honestly.There are numerous instances where you have been negligent in completing your duties and/or have mislead me about the status of those duties.As you know just last week, I was forced to reassign the Transition Services Agreement to Matt Behrent given the lack of any progress.The list of uncompleted tasks is long and would include such items as the lease for 1755 Broadway, Section V of the board book, IT transition report and the finalization of the 2009 budget. You state that the week of November 17th was challenging and infer that the movement of our offices somehow got in the way of your completing your responsibilities.
